Exhibit 10.4

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 25, 2019 (the “Amendment No. 1 Effective Date”), among NABORS
INDUSTRIES, INC., a Delaware corporation (the “US Borrower”), the US Lenders
party hereto, BANK OF AMERICA, N.A., as an Issuing Bank, MIZUHO BANK, LTD., as
an Issuing Bank, WELLS FARGO BANK, N.A., as an Issuing Bank and CITIBANK, N.A.,
as an Issuing Bank and as administrative agent solely for the US Lenders under
the Credit Agreement (in such capacity, the “Administrative Agent”). 

 

RECITALS:

 

WHEREAS, the US Borrower, the Canadian Borrower, Holdings, the Canadian Lender,
the US Lenders, the Issuing Banks and the Administrative Agent are parties to
that certain Credit Agreement dated as of October 11, 2018 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, the US Borrower has requested that the Administrative Agent, the US
Lenders and the Issuing Banks amend certain terms of the Credit Agreement as set
forth herein; and

 

WHEREAS, the US Required Lenders, the Administrative Agent and the Issuing Banks
are willing to enter into this Amendment on the terms and conditions contained
herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.1 Defined Terms.  Capitalized terms used but not otherwise defined in
this Amendment shall have the meaning given to such terms in the Credit
Agreement, as amended hereby.

 

Section 1.2 Amendments.  In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 1.3 hereof, the
Credit Agreement is hereby amended as follows effective as of the Amendment No.
1 Effective Date:

 

a.



The following definitions shall be added to Section 1.01 of the Credit
Agreement, in alphabetical order:

 

“Accepted Currency” shall mean, (a) US Dollars, (b) Pounds Sterling, (c) Euros,
(d) Yen and (e) Canadian Dollars.

 

“Covered Party” has the meaning assigned to such term in Section 14.19.

 

“Discretionary Foreign Currency” shall mean each Foreign Currency that is not an
Accepted Currency.

 

“Dollar Equivalent” shall mean, as to any amount denominated in a currency other
than US Dollars as of any date of determination, the amount of US Dollars that
would be required to purchase the amount of such other currency based upon the
Spot Rate.  All calculations of Dollar Equivalents shall be made by the Person
that determines the Spot Rate in accordance with the definition of “Spot Rate”.

 

“Foreign Currency” shall mean, with respect to Letters of Credit, (a) Pounds
Sterling, (b) Euros, (c) Yen, (d) Canadian Dollars and (e) any other lawful
Currency that is freely transferable and freely convertible into US Dollars and
is acceptable to the Administrative Agent and the applicable Issuing Bank(s).

 








“QFC Credit Support” has the meaning assigned to such term in Section 14.19.

 

“Revaluation Date” shall mean, with respect to any Letter of Credit denominated
in a Foreign Currency, each of the following: (a) the date on which such Letter
of Credit is issued, (b) the first Business Day of each calendar month and (c)
the date of any amendment of such Letter of Credit that has the effect of
increasing the face amount thereof.

 

“Spot Rate” shall mean, with respect to any currency, the rate determined by
either (a) the Administrative Agent (for all purposes under Section 2.05 and
Section 2.22 when the applicable Issuing Bank is a US Lender other than
Citibank, N.A. and for all purposes under Section 14.16) or (b) the applicable
Issuing Bank (when the applicable Issuing Bank is Citibank, N.A.), as
applicable, to be the rate quoted by the person acting in such capacity as the
spot rate for the purchase by such person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m., Local Time on the date two Business Days prior to the date as of which the
foreign exchange computation is made or if such rate cannot be computed as of
such date such other date as the Administrative Agent or such Issuing Bank, as
applicable, shall reasonably determine is appropriate under the circumstances;
provided, that the Administrative Agent or such Issuing Bank, as applicable, may
obtain such spot rate from an Affiliate thereof or another financial institution
designated by the Administrative Agent or such Issuing Bank, as applicable, if
the person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency. 

 

“Supported QFC” has the meaning assigned to such term in Section 14.19.

 

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 14.19.

 

b.



A new Section 1.06 is added to the Credit Agreement that reads as follows:

 

Section 1.06. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

c.



Section 2.05(c) of the Credit Agreement is hereby amended by (1) deleting the
reference in the first sentence of such Section to “in Dollars” and inserting in
lieu thereof a reference to “in US Dollars (or, if relating to a Letter of
Credit denominated in a Foreign Currency, in the Dollar Equivalent thereof)” and
(2) deleting the reference in the second sentence of such Section to “in
Dollars” and inserting in lieu thereof a reference to “in the applicable
Accepted Currency in which such Letter(s) of Credit is/are denominated (or, if
relating to a Letter of Credit denominated in a Discretionary Foreign Currency,
in the Dollar Equivalent thereof)”.

 

d.



Section 2.22(a) of the Credit Agreement is hereby amended by (x) adding “(i)”
immediately following the Section heading at the beginning of such Section and
(y) adding a new clause (ii) at the end of such Section, which new clause (ii)
shall read in full as follows:

 

(ii)US Borrower may from time to time request that Letters of Credit be issued
in a Foreign Currency in accordance with this Section 2.22(a)(ii) and, in the
event that any provision of this Section 2.22(a)(ii) 






conflicts with Section 2.22(b), the provisions of this Section 2.22(a)(ii) shall
control. In the case of any such request with respect to the issuance of Letters
of Credit in a Discretionary Foreign Currency, such request shall be subject to
the approval of the Administrative Agent and the applicable Issuing Bank. Any
such request shall be made to the Administrative Agent and the applicable
Issuing Bank not later than 11:00 a.m., New York time, at least three (3)
Business Days prior to the date of the desired Letter of Credit issuance (or
such other time or date as may be agreed to by the Administrative Agent and the
applicable Issuing Bank in their sole discretion). In the case of any such
request, the Administrative Agent shall promptly advise each applicable Issuing
Bank thereof. Each Issuing Bank shall notify the Administrative Agent, not later
than Noon, New York time, two (2) Business Days (or such other period of time as
may be agreed by the Administrative Agent in its sole discretion) after receipt
of such request, whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested Discretionary Foreign Currency. Any failure
by any Issuing Bank, as the case may be, to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such Issuing Bank to permit Letters of Credit to be issued in such requested
Discretionary Foreign Currency. If the Administrative Agent and an Issuing Bank
consent to the issuance of Letters of Credit in such requested Discretionary
Foreign Currency, the Administrative Agent shall so notify US Borrower.
Notwithstanding the foregoing, any refusal or deemed refusal by an Issuing Bank
to issue a Letter of Credit in a Discretionary Foreign Currency pursuant to any
such request shall be specific to each such request and not a prospective
refusal to agree to any such request at a later date.

e.



Section 2.22(c)(i) of the Credit Agreement is hereby amended by inserting a
reference to “in the applicable Accepted Currency in which the applicable Letter
of Credit is denominated (or, if relating to a Letter of Credit denominated in a
Discretionary Foreign Currency, in the Dollar Equivalent thereof)” immediately
following the phrase “reimburse each Issuing Bank” contained therein.

 

f.



Section 2.22(d) of the Credit Agreement is hereby amended by deleting the
reference to “in Dollars” contained therein and inserting in lieu thereof a
reference to “in US Dollars (or, if relating to a Letter of Credit denominated
in a Foreign Currency, in the Dollar Equivalent thereof)”.

 

g.



Section 2.22(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 








(e)Letter of Credit Amounts and Foreign Currency. (i) Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
 however, that with respect to any Letter of Credit that, by its terms or the
terms of any Application related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. For purposes of calculations of amounts payable under
this Agreement and the other Loan Documents, including Reimbursement Obligations
and fees and for comparisons, measurements or other determinations of such
amounts hereunder and thereunder, in any case, with respect to Letters of Credit
denominated in any Discretionary Foreign Currency in accordance with Section
2.22(a)(ii), such amounts shall be converted to the Dollar Equivalent thereof on
the Revaluation Date in accordance with the immediately following
sentence.  Without in any way limiting the foregoing provisions, all
calculations of Dollar Equivalents shall be made in accordance with the
definition of “Dollar Equivalent” and such calculations shall be conclusive
absent manifest error.

(ii)US Borrower shall, and shall cause the other US Loan Parties to, make
payment relative to any US Obligation with respect to Letters of Credit in the
applicable Accepted Currency in which the applicable Letter of Credit is
denominated (or, if relating to a Letter of Credit denominated in a
Discretionary Foreign Currency, in the Dollar Equivalent thereof) (the “Agreed
Currency”).  If any payment is received on account of any such US Obligation in
any currency other than the Agreed Currency (the “Other Currency”) (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any collateral, if any, or the liquidation of a US Loan Party
or otherwise), such payment shall constitute a discharge of the liability of the
US Loan Parties hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Issuing Bank is able to purchase with the amount of the Other Currency
received by it on the Business Day next following such receipt in accordance
with its normal banking procedures in the relevant jurisdiction and applicable
law after deducting any costs of exchange.  To the fullest extent permitted by
applicable law, if the amount of the Other Currency received is insufficient to
satisfy the obligation in the Agreed Currency in full, then the US Borrower does
hereby agree to indemnify the Issuing Banks from and against any loss or cost
arising out of or in connection with such deficiency; provided that if the
amount of the Agreed Currency so purchased is greater than the amount of the
Agreed Currency due in respect of such liability immediately prior to such
judgment or order, voluntary prepayment, realization of collateral, if any,
liquidation of a US Loan Party or otherwise, then the Administrative Agent, the
applicable Issuing Bank or the US Lenders, as the case may be, agree to return
the amount of any excess to US Borrower (or to any other Person who may be
entitled thereto under applicable law).  To the fullest extent permitted by
applicable law, the foregoing indemnity and agreement by US Borrower shall
constitute an obligation separate and independent from all other obligations
contained in this Agreement and shall give rise to a separate and independent
cause of action.

 








h.



Section 14.16 of the Credit Agreement is hereby amended by (i) deleting the
reference to “(as defined below)” in Section 14.16(a) and (ii) deleting Section
14.16(c) in its entirety.

 

i.



A new Section 14.19 is added to the Credit Agreement that reads as follows:

 

Section 14.19.  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support. 

 

(b)As used in this Section 14.19, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 1.3 Conditions Precedent.  This Amendment shall become effective upon
receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the US Borrower, US Lenders constituting US Required Lenders and
each Issuing Bank.

 








Section 1.4 Representations and Warranties.  The US Borrower represents and
warrants to the Administrative Agent that, as of the date hereof (a) all of its
representations and warranties set forth in the Loan Documents are true and
correct in all respects, except that any representation or warranty which by its
terms is made as of a specified date shall be true and correct only as of such
specified dates, (b) the execution, delivery and performance of this Amendment
by it are within its corporate power and authority and has been duly authorized
by appropriate corporate action, (c) this Amendment constitutes the legal, valid
and binding obligation of it enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and general principles
of equity, and (d) other than those already obtained in connection herewith,
there are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance validity and
enforceability of this Amendment.

 

Section 1.5 Reaffirmation.  The US Borrower hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Credit Agreement are and
remain in full force and effect, including its obligations under Section 14.03.

 

Section 1.6



Confirmation and Effect; No Waiver.

 

a.



The provisions of the Credit Agreement shall remain in full force and effect in
accordance with its terms following the Amendment No. 1 Effective Date, and this
Amendment shall not constitute a waiver of any provision of the Credit Agreement
or any other Loan Document, except as expressly provided for herein. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

 

b.



Neither the execution by the Administrative Agent, the US Lenders or the Issuing
Bank of this Amendment, nor any other act or omission by the Administrative
Agent, the US Lenders or their officers in connection herewith, shall be deemed
a waiver by the Administrative Agent, the US Lenders or the Issuing Banks of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Amendment or which may occur in the future
under the Credit Agreement and/or the other Loan Documents. Similarly, nothing
contained in this Amendment shall directly or indirectly in any way whatsoever
either: (i) impair, prejudice or otherwise adversely affect the Administrative
Agent’s or the Lenders’ right at any time to exercise any right, privilege or
remedy in connection with the Loan Documents with respect to any Default or
Event of Default, (ii) except as expressly provided herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (iii) constitute any course of dealing or other basis
for altering any obligation of the Loan Parties or any right, privilege or
remedy of the Beneficiaries under the Credit Agreement, the other Loan
Documents, or any other contract or instrument.

 

Section 1.7



Miscellaneous. 

 

a.



This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amendment by email (in .pdf or
similar format) or fax shall be effective as delivery of a manually executed
counterpart of this Amendment. Headings,






subheadings and captions used herein are for the convenience of the parties only
and shall not be used to construe the meaning or intent of any provision hereof.

 

b.



Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

c.



This Amendment is a “Loan Document” as defined in and under the Credit Agreement
and the provisions of Section 14.03 of the Credit Agreement, including as
amended hereby shall apply with like force to this Amendment and the
transactions contemplated hereby, including as may arise after the date hereof.

 

d.



This Amendment and the transactions contemplated hereby, and all disputes
between the parties under or relating to this Amendment or the facts or
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be construed in accordance with and governed by the laws (including
statutes of limitation) of the State of New York, without regard to conflicts of
law principles that would require the application of the laws of another
jurisdiction.  Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non‑exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Amendment. 

 

e.



EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT.

 

 

[Signature Pages Follow]

 

 








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NABORS INDUSTRIES, INC.

 

 

By:/s/R. Clark Wood

Name:Clark Wood

Title:Controller

 








CITIBANK N.A., as Administrative Agent

 

 

By:/s/Maureen Maroney 

Name:Maureen Maroney

Title:Vice President

 








CITIBANK N.A., as a US Lender and an Issuing Bank

 

 

By:/s/Maureen Maroney

Name:Maureen Maroney

Title:Vice President

 










BANK OF AMERICA, N.A., as a US Lender and an Issuing Bank

 

 

By:/s/Tyler D. Levings

Name:Tyler D. Levings

Title:Director

 

 

 








MIZUHO BANK, LTD., as a US Lender and an Issuing Bank

 

 

By:/s/Edward Sacks

Name:Edward Sacks

Title:Authorized Signatory

 

 

 








 

WELLS FARGO BANK, N.A., as a US Lender and an Issuing Bank

 

 

By:/s/Shannon Cunningham

Name:Shannon Cunningham

Title:Director

 



 








HSBC BANK USA, N.A., as a US Lender

 

 

By:/s/Michael Bustios

Name:Michael Bustios

Title:Senior Vice President



 








MORGAN STANLEY BANK, N.A., as a US Lender

 

 

By:/s/Megan Kushner

Name:Megan Kushner

Title:Authorized Signatory



 








GOLDMAN SACHS BANK USA, as a US Lender

 

 

By:/s/David K. Gaskell

Name:David K. Gaskell

Title:Authorized Signer

 








RIYAD BANK, HOUSTON AGENCY, as a US Lender

 

 

By:/s/Michael Meiss

Name:Michael Meiss

Title:General Manager

 

 

By:/s/Roxanne Crawford

Name:Roxanne Crawford

Title:Vice President, Administrative Officer

 

 








MUFG BANK, LTD. (f/k/a BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a US Lender

 

 

By:/s/Stephen W. Warfel

Name:Stephen W. Warfel

Title:Managing Director

 








SUMITOMO MITSUI BANKING CORPORATION, as a US Lender

 

 

By:/s/Michael Maguire

Name:Michael Maguire

Title:Executive Director

 



